Citation Nr: 0529860
Decision Date: 11/07/05	Archive Date: 01/12/06

DOCKET NO. 94-38 834                        DATE NOV 07 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for gastrointestinal disorder, including gastritis and gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in January 1993 with more than twenty years of active service.

This appeal arises from a June 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which denied service connection for back pain, leg cramps, a chronic foot disorder, chest pain, hypertension and gastritis.

The Board of Veterans' Appeals (Board) remanded the veteran's claims in January 1997 to afford the veteran a VA examination and to obtain any records of treatment identified by the veteran.

Subsequently, the RO in a June 2002 rating decision granted service connection for lumbar myositis and residuals of a left ankle sprain (claimed as chronic foot pain and leg cramps). The veteran did not file a notice of disagreement with the rating assigned for his service-connected back and left ankle disorders. Based on the June 2002 rating decision the issues of service connection for back pain, leg cramps, and a chronic foot disorder are moot. The June 2002 rating decision has resulted in there being no case or controversy as to those issues. Therefore, it is moot. Aronson v. Brown, 7 Vet. App. 153, 155 (1994).

The veteran's claims for service connection for chest pain, hypertension and a gastrointestinal disorder were returned to the Board. In October 2002, the Board denied service connection for chest pains and hypertension.

In October 2002, the Board undertook development of the veteran's claim for service connection for a gastrointestinal disorder pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) (2002). However, following completion of development but before the case came before the Board for final appellate review, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Disabled American Veterans v. Secretary a/Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir., May

- 2 


1, 2003). In that decision, the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 2002). It found that the regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), allowed the Board to obtain evidence and decide an appeal considering that evidence, when it was not considered by the Agency of Original Jurisdiction (AOJ), and when no waiver of AOJ consideration was obtained. Based on that decision of the Federal Circuit, the Board in July 2003 remanded the claim for consideration by the RO prior to adjudicating the claim.

The veteran's claims have been returned to the Board. The RO completed the actions ordered in the July 2003 remand. The claims are now ready for further appellate review. Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. At service separation examination in September 1992 the veteran complained of chronic epigastric pain. On his Report of Medical history it was noted the veteran had mild gastritis possibly related to ETOH.

2. A VA upper gastrointestinal series performed in April 2002 was normal with 	no evidence of a hiatal hernia or GERD.

3. Subsequent VA records from 2002 contain a history of GERD, but no findings or tests confirming a diagnosis of either gastritis or GERD.

CONCLUSION OF LAW

A gastrointestinal disorder, including gastritis and GERD, was not incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has satisfied its duties to the appellant under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).

The June 1993 rating decision denying service connection for a gastrointestinal disorder preceded the passage of VCAA. The veteran was informed of the passage of VCAA in a June 2001 letter from the RO. The veteran was afforded a VA examination in April 2002 to determine if he had a gastrointestinal disorder.

The veteran has asserted he was treated at a New Jersey VA facility in the 1990's and told he had a hiatal hernia and GERD. Those records have not been located. The Board is aware that VA must make as many attempts as necessary to obtain Federal records. 38 C.F.R. § 3.159(c)(2)(2005). The regulations, however, do provide that VA may refrain from providing further assistance when there is no reasonable possibility that further assistance would substantiate the veteran's claim. In this case VA April 2002 tests confirmed that there was no evidence of any current gastrointestinal disorder, including GERD. In the absence of a current diagnosis there is no possibility any further efforts to assist the veteran would substantiate his claim. 38 C.F.R. § 3.159(d)(2005).

- 4 


No further assistance under VCAA is required.

Relevant Laws and Regulations. To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d) (2005).

Factual Background and Analysis. At the time of his retirement, the veteran told the examiner in service in September 1992 he had chronic epigastric pain. Examination revealed no evidence of any abnormality of the abdomen or viscera. On his Report of Medical History the veteran checked having frequent indigestion; stomach, liver or intestinal trouble; and pain or pressure in his chest. On the reverse side of the form, it was recorded that he had mild gastritis that was possibly related to ETOH.

The veteran filed his claim for service connection in February 1993 and requested service connection for frequent indigestion.

The Board ordered a VA examination to determine if the veteran had a gastrointestinal disorder. A VA examination was conducted in April 2002. The veteran told the VA examiner that shortly after he was discharged he was seen at the East Orange VA hospital with heartburn, epigastric pain, and bloating. He underwent gastrointestinal studies and was told he had a hiatal hernia, but he did not recall if he was told he had reflux. An upper gastrointestinal series in April 2002 revealed a normal esophagus without mucosal or wall abnormalities. The stomach was normally distensible, without masses or ulcerations. The duodenal bulb and

- 5 


sweep were normal. The impression was it was a normal study, with no hiatal hernia, and no GERD seen fluoroscopically.

Subsequent VA outpatient treatment records, dated in 2003 and 2004, include GERD in the veteran's computerized problem list. Prescriptions for ranitidine and omeprazole were also noted. A careful review of those records found no testing or clinical diagnosis of any gastritis, GERD, or other gastrointestinal disorder. The diagnosis was by history only. In March 2003, the veteran told VA care providers he had persistent throat discomfort, recurrent GERD, and upper abdominal pain and bloating. July 2003 records noted a barium swallow was ordered. There is no record that a barium swallow or upper gastrointestinal series was performed. The veteran was told to have a diet free from irritants. It was noted below that entry the veteran was an alcohol user. (September 1999 VA records reveal the veteran was referred to SATP for treatment of alcohol abuse.)

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury." Pond v. West, 12 Vet. App. 341,346 (1999). There must be evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A careful review of the evidence indicates only that the veteran has reported symptoms of a gastrointestinal disorder. It has been suggested both in service and in VA records that those symptoms are related to alcohol use or ingestion of irritants. The only definitive diagnostic study in the claims folder clearly indicated there was no evidence of any gastrointestinal disorder, hiatal hernia or GERD.

The entries in the VA outpatient treatment records are merely recordings of the veteran's reports of his claimed history without any supporting clinical findings or diagnostic studies. Unenchanced reports of history transcribed by a medical examiner do not constitute "competent medical evidence." LeShore v. Brown,

- 6 
8 Vet. App. 406 (1995). The Board has concluded those notations are of no probative value.

The Board even noted the veteran did not tell the VA examiner in April 2002 that he was told he had GERD, only that he had a hiatal hernia. While the veteran is competent to report his symptoms, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has concluded the preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder, including gastritis and GERD.

ORDER

Service connection for a gastrointestinal disorder, including gastritis and GERD, is denied.

WARREN W. RICE, JR 
Veterans Law Judge, Board of Veterans' Appeals

-7 





